 

Exhibit 10.31

 

DATED: 1ST August 2020

 



 

ESPORT ENTERTAINMENT (MALTA) LIMITED

 

and

 

RIVINGTON LAW LIMITED

 

and

 

STUART TILLY

 



 

 

CONSULTANCY AGREEMENT

 

(provision by a company of the

services of an individual)

 



 

 

 

 

 

CONSULTANCY AGREEMENT

 

date: parties

 

(1) ESPORT ENTERTAINMENT GROUP INC, a Nevada registered company, having its
registered office at 170 Pater House, Level 1, Psaila Street, Birkirkara
BKR9077, Malta (the “Company”);     (2) RIVINGTON LAW LIMITED, having its
registered office at 4 Millbank Terrace, Shaw Mils, Harrogate, England HG3 3HT
(the “Employer”); and     (3) STUART TILLY whose address is 87 Luton Road,
Harpenden, Herts, England AL5 3BA (the “Consultant”)

 

recitals

 

(A) The Employer has the right to the services of the Consultant together with
the right to make him available to the Company.     (B) The Employer has agreed
to make the services of the Consultant available to the Company upon the terms
and conditions hereinafter contained.

 

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 In this Agreement the following words and expressions shall have the
following meanings save where the context provides or requires otherwise:

 

“Commencement Date”

 

1st August 2020

 

“Group”

 

The Company and any of its Group Companies.

 

“Group Company”

 

any parent undertaking or subsidiary undertaking of the Company or any
subsidiary or subsidiary undertaking of a parent undertaking of the Company.

 

“Senior Management”

 

the senior management from time to time of the Company;

 

“Services”

 

the services of the Consultant to the Company or any Group Company as described
in schedule 1 and any other services as may be required by the Company or any
Group Company from time to time in accordance with the terms of this Agreement;

 

“Termination Date”

 

the date the Agreement terminates in accordance with the terms of this Agreement
whenever arising and for whatever reason.

 

 

 

 

1.2 References to Clauses and sub-Clauses are references to clauses and
sub-clauses in this Agreement.     1.3 In this Agreement words importing the
masculine gender include the feminine and words importing the singular include
the plural.

 

2. APPOINTMENT OF CONSULTANT

 

2.1 The Company hereby appoints the Consultant, the Employer hereby agrees to
make available to the Company the services of the Consultant and the Consultant
hereby accepts such appointment upon the terms and conditions contained in this
Agreement to supply the Services.     2.2 Subject to termination in accordance
with the terms of this Agreement, such appointment will take effect from the
Commencement Date and continue thereafter unless and until terminated by the
Company, the Employer or the Consultant in accordance with this Agreement.    
2.3 The Employer undertakes with the Company to the best of its ability to
procure the performance and observance by the Consultant of all his obligations
under this Agreement.     2.4 The Consultant undertakes to the Company that
during the continuance of this Agreement he will remain contracted to the
Employer upon such terms as shall entitle the Employer to make the Consultant
available to the Company on the terms set out in this Agreement.     2.5 The
Consultant will provide the Services under this Agreement personally and will
not assign or sub-contract such Services to any other person, firm, company or
organisation without the prior written consent of the Company.

 

3. FEE

 

3.1 In consideration of the Services to be rendered by the Consultant under this
Agreement the Company will pay to the Employer a fee each calendar month during
the Term of £18,000 month (exclusive of any VAT as applicable) (the “Fee”).    
3.2 Subject to the terms as set out in Schedule 2, the Employer may be eligible
for a discretionary bonus.     3.3 Subject to the terms as set out in Schedule
3, the Employer or the Consultant may be eligible to participate in such Group
share award scheme (the “Share Scheme”) as may be in place from time to time and
subject to its rules.     3.4 Neither the Employer or the Consultant will be
entitled to any other fees or payments save as expressly stated in Clauses 3.1
to 3.3 or Clause 4.1.     3.5 The Fee will be reviewed annually by the Company.
In considering the Fee review, the Company shall take into consideration the
performance of the Consultant, the overall performance of the business carried
on by the Company and any other relevant commercial considerations. The Company
does not guarantee an increase in any year.

 

 

 

 

4. EXPENSES

 

4.1 The Company will reimburse to the Consultant all reasonable travelling and
other out-of-pocket expenses which the Consultant may from time to time
reasonably and properly incur in connection with the provision of the Services
provided that any expenses over £500 are approved in advance by the Company.
Such expenses will be paid by the Company within 21 days of receipt of an
appropriate invoice accompanied by the written statements referred to in Clause
4.2.     4.2 The Consultant must submit invoices in respect of expenses
(accompanied by the relevant receipts and vouchers) to the Company as soon as
practicable following the last working day of the month in which such expenses
were incurred which will be payable by the Company within 21 days of receipt of
such invoice.

 

5. STATUS

 

5.1 The relationship of the Consultant to the Company will be that of
independent contractor.     5.2 This Agreement constitutes a contract for the
provision of services and not a contract of employment and accordingly the
Employer and/or the Consultant will be fully responsible for any tax and any
other liability, deduction, contribution, assessment or claim arising from or
made in connection with the payment of the Fee.

 

6. CONSULTANT’S OBLIGATIONS

 

6.1 The Consultant will during the term of this Agreement:

 

6.1.1 devote as much of his working time, attention and abilities as necessary
and the full benefit of his knowledge, expertise and skills in carrying out the
Services;     6.1.2 render and perform the Services to the best of his skill and
ability in a professional and competent manner and use his best endeavours to
promote the interests of the Group and will promptly give to the Senior
Management or to whomsoever the Senior Management may direct (in writing if so
requested) all such information and reports as it may reasonably require in
connection with matters relating to the provision of the Services or the
business of the Group;     6.1.3 exercise only such powers and perform such
services as may from time to time be vested in or assigned to him by the Senior
Management whether for a specific purpose as determined by the Senior Management
or to provide the Services generally and will not, except with the prior written
consent of the Senior Management, commit the Company to any legally binding
agreement or hold himself out as being able so to commit the Company or incur
any liability on behalf of the Company or in any way pledge or purport to pledge
the credit of the Company;

 

 

 

 

6.1.4 at all times comply with all current statutory requirements and codes of
professional practice relevant to the performance of the Services and with such
reasonable instructions, rules, regulations, policies and procedures as the
Company shall from time to time issue;     6.1.5 not at any time make or cause
or permit to be made any untrue or misleading statement in relation to the
provision of the Services or any business or customers of the Group;     6.1.6
must ensure that his personal interests do not in any circumstance whatsoever
conflict with the interests of the Company, and in the eventuality that this
occurs or there is a risk that this eventuality might occur, the Consultant
shall inform the Company of the matter as soon as he has the knowledge;    
6.1.7 not at any time make any secret or personal profits from his position
without having the written consent of the Company and shall not make any gain
from confidential Company information; and     6.1.8 immediately notify the
Company in writing of any actions, suits, claims and/or proceedings that may be
served upon him.

 

6.2 Notwithstanding clause 6.1.1 to 6.1.8 above, neither the Employer nor the
Consultant shall be held responsible or accountable towards the Company, any
Group Company and/or any competent authority for any failure to carry out their
duties under this Agreement where such failure is solely attributable to the
fault of the Company or any Group Company or any trained staff of the Company or
any Group Company in punctually providing the Employer or Consultant with all
the accurate and update information, data and materials which the Employer or
Consultant may reasonably require for the proper and punctual performance of his
duties, and the Company shall fully indemnify the Employer or Consultant against
any liabilities arising against the Employer or Consultant in such
circumstances.

 

7.OBLIGATIONS OF THE COMPANY

 

7.1 The Company will co-operate with the Consultant to such extent as shall be
reasonably required to enable the Consultant to carry out the Services.     7.2
The Company undertakes to keep the Consultant duly up to date with all material
information and to provide any resources which the Consultant may reasonably
require for the proper exercise of his functions, including but not limited to:
appropriate technology, staff, records, unlimited access to its data,
documentation, and other information.     7.3 The Company shall hold harmless
and indemnify the Consultant in respect of any costs, expenses, actions,
proceedings, damages, claims or other liability arising directly or indirectly
by reason of his providing his Services in terms of the provisions of this
Agreement and the Consultant shall be indemnified out of the assets and profits
of the Company or any Group Company provided the same shall not be due to fraud
or gross negligence on the part of the Consultant.     7.4 The Company agrees
that neither the Consultant nor the Employer shall be liable for any losses
suffered by the Company or any Group Company due to anything done or omitted to
be done by the Consultant in connection with the affairs of the Company or any
Group Company provided the Consultant acted in good faith and acted in the
manner as required of him having regard to his position and appointment with the
said Company and the terms contained in this Agreement.

 



 

 

 

7.5 The Company and each Group Company shall hold harmless, indemnify and keep
indemnified the Employer and the Consultant against any and all actions, suits,
proceedings, claims, demands, pretensions, costs, fines, expenses, damages,
losses and/or liabilities of any nature whatsoever which may be commenced, made,
incurred, occur, arise or be sought from or taken against him in connection with
his functions, or arising therefrom or from reliance upon any information or
materials supplied by the Company or any Group Company, except for any
fraudulent or grossly negligent act or omission on the part of the Consultant.  
  7.6 The Company shall also indemnify any legal fees and other costs and
expenses reasonably incurred by the Employer and the Consultant in order to
protect or defend the interests of the Company or any Group Company. In this
respect, the Company undertakes to provide the Consultant with written
notification of any material fact or circumstance which could have a bearing on
any exposure or risk of increased exposure to claims for loss or damages or any
other liability whatsoever against the Employer or Consultant in providing the
Services and generally to give such information as the Employer or Consultant
may from time to time require.

 

8. Restrictions

 

8.1 The Consultant hereby covenants with the Company that he will not (whether
directly or indirectly, or whether solely or jointly with or as promoter, agent,
director, officer, partner, manager, employee, consultant, independent
contractor, shareholder or participator of, in or to any other person, firm or
company):     8.1.1 during the term of the Agreement and for the period of one
year after the termination of this Agreement, solicit or endeavor to entice away
from or discourage from dealing with the Group any person, firm or company who
was at the date of such termination or at any time during the period of one year
immediately preceding such termination a manufacturer for or supplier, customer,
client, distributor, agent or independent contractor of or to the Group or had
agreed to become such whether or not such person, firm or company would commit a
breach of contract by reason of transferring business or leaving service
provided that this restriction shall only apply to manufacturers, suppliers,
customers, clients, distributors, agents and independent contractors with whom
the Consultant shall have had personal contact while engaged by the Group;    
8.1.2 at any time after the termination of this Agreement, represent himself as
being in any way connected with or interested in any business of the Company or
any Group Company;     8.1.3 at any time after the termination of this
Agreement, in any way make use of any corporate, business, product or service
name which is identical to or likely to be confused with the corporate name or
any business, product or service name used by the Company or any Group Company
at the date of such termination or which might suggest a connection with the
Company or any Group Company;     8.1.4 during the term of the Agreement and at
any time after the termination of this Agreement, cause or seek to cause to be
terminated or adversely affected or otherwise interfere with any agreement or
arrangement of any kind to which the Company or any Group Company is at the date
of such termination party or from which it benefits.

 



 

 

 

8.2 Each of clauses 8.1.1 to 8.1.4 above shall be treated as a separate
obligation and shall be severally enforceable as such.     8.3 The Consultant
considers the restrictions in clause 8.1 to be reasonable, but if a court of
competent jurisdiction finds any of them to be unenforceable the Consultant
agrees to accept any modification as to the area, extent or duration of the
restriction concerned which the court sees fit to impose or, if it does not see
fit, which is reasonably necessary to render the restriction enforceable.    
8.4 The provisions of clause 8.1 shall remain in force and be fully applicable
in all circumstances in accordance with their terms and in particular shall not
be discharged or affected by any breach or repudiation of this Agreement or any
of the terms of engagement of the Consultant whatever its nature or howsoever
caused or arising or by any other matter, circumstance or thing whatsoever.

 

9. CONFIDENTIALITY

 

9.1 Neither the Employer nor the Consultant will for his own purposes or that of
a third party use or disclose in any way or form whether before or after the
Termination Date to any person, firm, company or organisation any trade secrets
or confidential information belonging to the Company, any Group Company or
relating to any client, customer, supplier, agent, business connection or
associate of the Company or any Group Company which are acquired either directly
or indirectly by the Consultant as a result of the provision of the Services and
the performance of his obligations under this Agreement provided that the
Consultant may disclose or use such trade secrets or confidential information to
the extent authorised by the Company or any Group Company in writing or as may
be necessary in the performance of the Services or as required by law.     9.2
The Consultant shall deliver and return without delay any documents, papers or
other Company property which might be in his possession upon the Company’s first
request in writing to this effect.

 

10. DATA PROTECTION

 

10.1 For the purposes of this Agreement and in terms of the General Data
Protection Regulations, in the event that, as a result of the provision of
services supplied to the Company, the Consultant would perform any operation as
a result of which personal data would be processed on behalf of the Company, the
Consultant as a Data Processor, shall:

 

10.1.1 only process personal data on behalf of the Company upon the written
instructions of the Company to the extent that, and for not longer than, is
adequate, required and relevant to the provisions of this Agreement; and    
10.1.2 shall afford the personal data being processed the levels of protection
as expected for the categories and volumes of data being processed under this
Agreement; and     10.1.3 not engage a sub-processor without the prior written
authorisation of the Company, and in the event that a sub-processor is engaged
by the Consultant the provisions of this Clause 10 shall be set out in a
contract with such sub-processor. The Consultant shall remain fully liable to
the Company for the performance of the sub-processor’s obligations; and

 



 

 

 

10.1.4 assist in the fulfilment of the Company’s obligation to respond to
requests for exercising the data subject’s rights in terms of any applicable
law; and     10.1.5 at the choice of the Company, delete or return all the
personal data to the Company after the end of provision of goods and/or services
subject of this Agreement relating to processing of personal data, and delete
existing copies unless the Consultant is required to retain storage of personal
data in terms of any applicable law; and     10.1.6 implement the appropriate
technical and organizational measures required to protect the rights of the data
subjects and to ensure a level of security appropriate to the risk of processing
personal data; and     10.1.7 assist the Company with implementing a level of
security appropriate to the risk of processing personal data; and     10.1.8
assist the Company with notifying the supervisory authority, without undue
delay, in the event of a personal data breach which may result in a risk to the
rights and freedoms of natural persons; and in such case assist the Company with
informing the data subject of such breach without undue delay; and     10.1.9
assist the Company in carrying out an assessment of the impact the use of any
new technologies used for the purpose of processing personal data may have on
the protection of personal data, and where following such assessment, it is
deemed that the processing would result in a high risk in the absence of
measures taken by the Company to mitigate the Consultant shall assist the
Company with consulting with the supervisory authority; and     10.1.10 make
available to the Company all information necessary to demonstrate compliance
with this Clause 10, and shall allow for and contribute to audits, including
inspections, conducted by the Company or another auditor mandated by the
Company.

 

11.TERMINATION

 

11.1 Either party may terminate this Agreement without cause upon six month’s
written notice. On the issuance of such notice by either party, at Company’s
sole election, the Company shall either require the continued provision of
Services until the effective date of termination, or may pay any or all amounts
that would otherwise accrue due to the Consultant during the notice period and
terminate the Agreement immediately.     11.2 Notwithstanding any other
provision in this Agreement, the Company will be entitled to terminate this
Agreement with immediate effect if:

 

11.2.1 the Consultant commits a serious breach of any of the provisions of this
Agreement or fails for whatever reason to perform the Services adequately or at
all;     11.2.2 the Consultant is guilty of conduct tending to bring himself or
the Company into disrepute or is convicted of a criminal offence or commits an
act of dishonesty whether relating to the Company or otherwise;

 



 

 

 

11.2.3 directly or indirectly and whether on, his own behalf or otherwise
solicits or attempts to solicit work from any of the Company’s clients or
customers or other connections or, in breach of this Agreement, works for or
provides services to any such clients, customers or connections.     11.2.4 Dies
or is seriously injured so as not to be able to perform the Services.

 

11.3 Upon termination of this Agreement for any reason, the Consultant will
deliver up to the Company all letters, publications, papers, discs, tapes,
reports, documents, keys, software, computer peripherals, communications
equipment, electronic documents, data files and other items or property which
may have been prepared by him or come into his possession by virtue of this
Agreement and/or the performance of the Services or which relate to the business
of the Company or any Group Company and all copies thereof regardless of the
medium on which such copies are recorded or stored. In respect of any such items
or information held on any computer software data files or other equipment
belonging to the Consultant, he hereby undertakes to delete any such items and
information and all copies forthwith on the termination of this Agreement.    
11.4 On the termination of this Agreement howsoever arising, the Consultant will
not have any claims for damages or compensation of any nature whatsoever and
will merely be entitled to any outstanding fees or other consideration due to
him up to the Termination Date pursuant to Clause 3.

 

12. MISCELLANEOUS

 

12.1 This Agreement constitutes the entire agreement between the parties with
respect to its subject matter and shall have effect to the exclusion of any
other memorandum, agreement or understanding of any kind between the parties
preceding the date of this Agreement relating to the provision of the
Consultant’s time or services in whatever manner.     12.2 This Agreement may
only be amended, superseded, cancelled or any of its terms and conditions waived
by written variation agreement signed by or on behalf of the Company, the
Employer and the Consultant or, in the case of waiver, of the party waiving
compliance.     12.3 The failure or the delay on the part of either party to
exercise or enforce any right, power or privilege under this Agreement will not
operate as a waiver, nor will the single or partial exercise of any right, power
or privilege preclude any other or further exercise of that or any other right,
power or privilege. If either party expressly waives any breach, such waiver
will not operate as a waiver of a similar breach on another occasion or as a
waiver of any other breach.     12.4 The parties will pay their own legal,
professional and other costs in connection with the preparation and completion
of this Agreement.     12.5 The headings contained in this Agreement are for the
purpose of convenience only and do not form part of and shall not affect the
construction of this Agreement or any part of it.     12.6 This Agreement shall
be governed by and construed in accordance with the laws of Malta and the
parties hereto submit to the exclusive jurisdiction of the Courts of Malta.    
12.7 This Agreement may be executed in two or more counterparts (by original or
facsimile signature), each of which shall be deemed to be an original but all of
which together shall constitute one and the same Agreement.

 

13. NOTICES

 

13.1 Any notice required or authorised to be given by any party under the
provisions of this Agreement will be in writing and any notice or document
relating to this Agreement may be served or delivered or sent by mail or email
to the party to be served at its address given in this Agreement or at such
address as may be duly notified for such purpose from time to time. Any notice
served personally will be deemed to have been served on the day of delivery, any
notice sent by post will be deemed to have been served 48 hours after it was
posted and if sent by email at noon on the business day following the day of
transmission (and in proving such service it will be sufficient to produce a
receipt for the notice signed by or on behalf of the addressee or to prove that
the envelope containing the notice was properly addressed as a pre-paid first
class recorded delivery letter or a computer print out indicating that the email
message was sent to the recipient’s email address).

 



   

 



 

IN WITNESS whereof this Agreement has been entered into and delivered the day
and year first above written.

 

SIGNED by a Grant Johnson ) for and on behalf of ) ESPORTS ENTERTAINMENT GROUP
INC )     SIGNED by a duly authorised officer ) for and on behalf of ) RIVINGTON
LAW LTD )     SIGNED by ) STUART TILLY ) in the presence of: )

 

Signature:

Name:

Address:

 



 

 

 

SCHEDULE 1

 

SERVICES

 

Consultant to provide legal and commercial advisory services in relation to the
business interests of the Group including but not limited to the following:

 

● Assume responsibility for the review of all corporate/commercial agreements
related to the Group’s business and will provide support as required to internal
stakeholders across the business;     ● Respond to internal and external
inquiries regarding contractual interpretation, process and protocols     ●
Develop and implement global structural and licensing strategies and undertake
business and gaming licence/permit applications;     ● Advise on cross border
legislation and regulatory systems across Asia, Europe, the Americas and other
emerging markets;     ● Assume responsibility for Internal policy drafting and
review and regulatory compliance requirements;     ● Assume responsibility for
company incorporations and other corporate filings, the upkeep of company books
and board minutes;     ● Dispute arbitration and resolution;     ● Intellectual
property protection; and     ● HR, finance and other general advisory services.

 



 

 

 

SCHEDULE 2

Bonus Payments

 

Bonus

 

1. Subject as provided below, the Company may in its absolute discretion, pay
the Employer a discretionary bonus in accordance with clause 3.1 (the “Bonus”),
such Bonus (if any) to be payable in such amounts, such time(s) and subject to
such conditions as may from time to time be determined by the Company.     2.
The amount of any Bonus payment shall be purely discretionary and shall not form
part of the Employer or the Consultant’s contractual remuneration under this
agreement. If the Company makes a Bonus payment to the Employer in respect of a
particular year, it shall not be obliged to make further payments and this shall
not give the Employer or the Consultant a contractual entitlement to subsequent
bonus payments in respect of subsequent years.     3. Entitlement to any Bonus
is conditional upon the term of this Agreement being in force (which for the
avoidance shall include any periods under notice) at the date when payment of
the Bonus, if any, is made. The Employer and Consultant both acknowledge that
the termination of this Agreement prior to the date of payment of any Bonus
shall not in any circumstance give rise to a claim by the Employer or Consultant
for compensation in lieu of such Bonus or compensation to cover the loss of
opportunity to earn such Bonus.

 



 

 

 

SCHEDULE 3

Share Scheme

 

1. Subject as provided below, the Employer or Consultant will be eligible to
participate in the Company’s or any Group Company’s discretionary share award
scheme (the “Share Scheme”) as may be in place from time to time and subject to
its rules.     2. The amount of any share award under the Share Scheme shall be
purely discretionary and shall not form part of the Employer or the Consultant’s
contractual remuneration under this agreement. Any share award shall be governed
by the rules of the Share Scheme in place from time to time.     3.  Entitlement
to the vesting of any Share Award is conditional upon the term of this Agreement
being in force (which for the avoidance of doubt shall include any periods under
notice) on the date when the Share Award vests. The Employer and Consultant both
acknowledge that the termination of this Agreement prior to the date of vesting
of any Share Award shall not in any circumstance give rise to a claim by the
Employer or the Consultant for compensation in lieu of such Share Award or
compensation to cover the loss of opportunity to earn such Share Award.

 



 

 